DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 1/12/2021. Claims 1-2, 4-6, 8-9 are pending and have been examined. Claims 3, 7 are cancelled.
2.	 All previous objections and rejections directed to the applicant’s disclosure and claims not discussed in this Office action have been withdrawn by the examiner.
Reasons for Allowance
3.	Claims 1-2, 4-6, 8-9 are allowable. The following is the examiner’s statement of reason for allowance:  
	35 USC 101 rejections are withdrawn because Claim 9 has been amended to recite “non-transitory” computer readable storage medium.
35 USC 112(a) rejections are withdrawn because Claims 1, 5, 9 have been amended to change “comparing at least one pair of first text, second text, third text and fourth text to identify at least one set of similar text between the compared at least one pair ..” to “comparing the third text and the fourth text to identify at least one set of similar text therebetween ..”
However, Specification [0008] still states “comparing at least one pair of first text, second text, third text and fourth text to identify at least one set of similar text between the compared at least one pair ..” and [0023] states: “the term "key terms" .. relates to a significant word, a phrase and/or a combination of words that remains equivalently comparable in multiple languages .. In an example, the key term "cancer" exists in English language. In French language, the key term "cancer" remains identical to its English equivalent. Furthermore, in Italian language, the key term "cancer" becomes "cancro" which remains equivalently comparable with the corresponding English and French20 occurrences ...” Without providing 
Now even with the amended Claims 1, 5, 9, that the final languages to be compared are of the same language, it is still unclear how a key term would remain the same or similar after going through different paths of translation (such as English to Japanese vs. English to Chinese and then to Japanese). The technical merit of the invention and if the inventors have actually verified and validated the inventive ideas appear questionable and uncertain.
The closest prior art of record cited are: Chin, et al. (US 20010029455; Title: Method and apparatus for providing multilingual translation over a network) and Au, et al. (US 20080222133; Title: System that automatically identifies key words & key texts from a source document, such as a job description, and apply both (key words & text) as context in the automatic matching with another document, such as a resume, to produce a numerically scored result). Teachings of the above references with respect to claimed limitations are detailed in the previous Office action.
None of the references either alone or in combination teaches the specific, simultaneous limitations recited in the amended claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		2/4/2021Primary Examiner, Art Unit 2659